Opinion by
Henderson, J.,
This appeal arises out of the state of facts considered in the case between the same parties at No. 58, April Term, 1915, and involves the validity of a lien on the same account. The appellant seeks by apportionment to charge each of three buildings of the appellees with á part of the whole account for labor and material fur*512nished to three buildings. The court below entered judgment n. o. v. for the defendant and wfe affirm that judgment for the reasons given in the opinion now filed: 60 Pa. Superior Ct. 507.